09/09/2020


         IN THE SUPREME COURT OF THE STATE OF MONTANA
                                 No. DA 20-0280

In the Matters of:
A.C., R.G., A.S., and R.S.,
      Youths in Need of Care.


  ORDER TO RESPOND TO MOTION TO WITHDRAW AS COUNSEL


      Upon consideration of counsel’s motion to withdraw as counsel of record,

and for good cause appearing,

      IT IS HEREBY ORDERED that the Father/Appellant, J.T., shall file a

response to this motion within thirty (30) days of the date of this Order. The

response must be served upon all counsel of record, including the Attorney

General, the County Attorney, and Tracy Labin Rhodes, counsel for

Father/Appellant, J.T.

      IT IS FURTHER ORDERED that the Clerk of this Court give notice of this

Order to all counsel of record and to Father/Appellant at the last address provided

to the Office of the Appellate Defender: 4501 Addy St., Unit 114, Washougal, WA

98671.




                                                                        Electronically signed by:
                                                                              Mike McGrath
                                                                 Chief Justice, Montana Supreme Court
                                                                           September 9 2020